                 Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 1 of 8




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7
     DARLA M.,
8
                               Plaintiff,                  CASE NO. 3:20-cv-05302-BAT
9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND DISMISSING THE CASE WITH
11                                                         PREJUDICE
                               Defendant.
12

13          Plaintiff appeals denial of her applications for Supplemental Security Income and

14   Disability Insurance Benefits. She contends the ALJ erred in evaluating her testimony and the

15   medical evidence. Dkt. 17. As discussed below, the Court AFFIRMS the Commissioner’s final

16   decision and DISMISSES the case with prejudice.

17                                           BACKGROUND

18          Plaintiff is 44 years old, has a high school education, and has no past relevant work. Tr.

19   1664. Plaintiff applied for benefits in August 2011, alleging disability as of January 1, 2010. Tr.

20   72. Her applications were denied initially, on reconsideration, and in a February 2014 ALJ

21   decision. Tr. 19-34. Plaintiff appealed to the U.S. District Court for the District of Oregon,

22   which reversed the ALJ’s decision and remanded for reconsideration of Plaintiff’s symptom

23   testimony and whether irritable bowel syndrome (IBS), fibromyalgia, and migraines were severe



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 1
                 Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 2 of 8




1    impairments. Tr. 1752-86. On remand, the ALJ conducted a hearing in November 2019, taking

2    testimony from Plaintiff and two medical experts. Tr. 1677-1713. In December 2019 the ALJ

3    issued a decision finding Plaintiff not disabled. Tr. 1653-66. In pertinent part, the ALJ found

4    Plaintiff’s severe mental and physical impairments, including IBS, limited her to light-exertion

5    work, walking one hour and standing three hours per day. Tr. 1656, 1661.

6           Plaintiff contends the ALJ erred in finding fibromyalgia and migraines non-severe.

7    Plaintiff contends the ALJ misinterpreted a testifying medical expert’s conclusions, and

8    erroneously rejected her testimony she needs to lie down five hours per day, has migraines three

9    times per week lasting three hours to all day, and needs to use the bathroom up to 16 times per

10   day. Tr. 1702-05.

11                                            DISCUSSION

12          This Court may set aside the Commissioner’s denial of Social Security benefits only if

13   the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

14   as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

15   A.     Fibromyalgia

16          1.       Severe Impairment

17          An impairment “is not severe if it does not significantly limit [a claimant’s] physical or

18   mental ability to do basic work activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a).

19          The ALJ determined fibromyalgia was not a severe impairment for several reasons. First,

20   he found the fibromyalgia diagnosis by rheumatologist Suzanne DeLea, M.D., “does not appear

21   to be a rule out diagnosis as required by SSR 12-2p because Dr. DeLea recommended treatment

22   in the form of utilizing her CPAP machine and taking Ambien.” Tr. 1658. SSR 12-2p says

23   nothing about evaluating a fibromyalgia diagnosis based on what treatment is recommended.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 2
                     Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 3 of 8




1    Nothing in the record suggests these are inappropriate treatments for fibromyalgia. The

2    Commissioner fails to defend this reason, apparently conceding it is erroneous.

3               The ALJ also found fibromyalgia non-severe based on treatment with depression

4    medication and therapy and a lack of ongoing treatment by an acceptable medical source. Tr.

5    1648. Again, the type of treatment, or the fact it was provided by a non-acceptable medical

6    source, did not support the ALJ’s conclusion fibromyalgia was not a severe impairment.

7    Nothing in the record suggests these are inappropriate treatments for fibromyalgia.

8               The ALJ noted Plaintiff’s therapist repeatedly assessed her fibromyalgia as “improved.”

9    Tr. 1658. But the notes do not indicate Plaintiff’s symptoms ultimately improved so greatly they

10   no longer significantly limited her ability to perform basic work activities.

11              The parties argue about whether testifying expert Dr. Lebeau adequately considered

12   fibromyalgia. But the ALJ did not rely on, or even mention, Dr. Lebeau’s testimony in rejecting

13   fibromyalgia as a severe impairment. See Tr. 1658.

14              The Court concludes the ALJ erred by finding fibromyalgia was not a severe impairment.

15   The error may be harmless, however, if any limitations caused by fibromyalgia were adequately

16   accounted for in the RFC determination. In arguing the ALJ erred in evaluating fibromyalgia,

17   the only limitation Plaintiff discusses is her testimony she must recline five hours per day. Dkt.

18   22 at 6.

19              2.       Plaintiff’s Testimony

20              Plaintiff contends the ALJ failed to address her need for recumbency. On the contrary,

21   the ALJ noted Plaintiff’s testimony she “lays down five to six hours in an eight-hour day” and in

22   the next sentence noted, in contrast, treating physician Jacqueline Vuky, M.D., “indicated

23   claimant is capable of sedentary to light work.” Tr. 1662.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 3
               Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 4 of 8




1           In several treatment records Dr. Vuky described Plaintiff’s functional status as follows:

2    “No physically strenuous activity, but ambulatory and able to carry out light or sedentary work

3    e.g. office work, light house work[.]” Tr. 3000, 3017, 3026, 3033, 3047, 3056, 3061. Plaintiff

4    argues Dr. Vuky was only treating her deep venous thrombosis and pulmonary embolism, and

5    “clearly was not factoring in any of Plaintiff’s other impairments” in this assessment. Dkt. 17 at

6    14. However, the record shows Dr. Vuky regularly obtained a full review of systems and

7    performed a complete physical examination, including back/spine and musculoskeletal

8    assessments, typically noting “full range of motion without pain [and] no tenderness.” See, e.g.,

9    Tr. 3000-01. Dr. Vuky’s notes specifically include information about headaches and

10   fibromyalgia. See, e.g., Tr. 3016, 3023. The ALJ reasonably inferred Dr. Vuky’s assessment

11   covered more than only blood disorders. See Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d

12   1190, 1193 (9th Cir. 2004) (“[T]he Commissioner’s findings are upheld if supported by

13   inferences reasonably drawn from the record.”).

14          Plaintiff contends there is no indication Dr. Vuky was using the terms “sedentary” or

15   “light” to mean she was capable of full-time work. But an ALJ may reject testimony

16   contradicted by medical evidence; the medical evidence need not, by itself, prove the claimant

17   can work full-time. The ALJ reasonably interpreted Dr. Vuky’s statement as contradicting

18   Plaintiff’s testimony of needing to lie down five hours per day. This was a clear and convincing

19   reason to discount Plaintiff’s testimony. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

20   1155, 1161 (9th Cir. 2008) (affirming ALJ’s rejection of claimant’s testimony he can lift 10

21   pounds occasionally in favor of treating physician’s “contradictory opinion that he can lift up to

22   10 pounds frequently”).

23          The Court concludes the ALJ did not harmfully err in evaluating Plaintiff’s fibromyalgia.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 4
                 Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 5 of 8




1    B.     Migraines

2           The ALJ considered migraines both at step two, finding they were not a severe

3    impairment, and in evaluating Plaintiff’s RFC. The ALJ relied on medical expert Jack Lebeau’s,

4    M.D., testimony Plaintiff’s migraines were “adequately treated by prescribed medications”

5    because it was consistent with the medical evidence. Tr. 1657-58. And the ALJ discounted

6    Plaintiff’s testimony of incapacitating headaches based on “minimal treatment.” Tr. 1662.

7           1.       Dr. Lebeau

8           Plaintiff argues Dr. Lebeau testified effective migraine medication only became available

9    a few weeks before the November 2019 hearing. Dr. Lebeau stated, compared to “many years

10   ago, when we had simple drugs that … weren’t very effective, … [n]ow what’s happened, I

11   don’t know if you know this, but about two or three weeks ago a brand new drug hit the market,

12   and what we have now is a whole family of drugs that are much, much better for migraine….”

13   Tr. 1689. Plaintiff’s interpretation conflicts with Dr. Lebeau’s testimony. Dr. Lebeau referred to

14   a “whole family of drugs,” and the “brand new drug” was only a recent addition to this family.

15   Id. Dr. Lebeau specifically testified Plaintiff has “had some migraine, and that’s been treated.”

16   Tr. 1638. The ALJ’s interpretation of Dr. Lebeau’s testimony is reasonable and thus must be

17   upheld. Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005).

18          Plaintiff contends Dr. Lebeau testified migraine sufferers are incapacitated without

19   medication. Dr. Lebeau testified migraines can be incapacitating in the absence of treatment, but

20   did not testify Plaintiff was incapacitated. Tr. 1690. He specifically stated, based on his review

21   of the record, “[s]he’s had some migraine, and that’s been treated.” Tr. 1683.

22          2.       Plaintiff’s Testimony

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 5
               Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 6 of 8




1            The ALJ discounted Plaintiff’s migraine testimony based on minimal treatment and

2    because medical records showed Plaintiff reported headaches less than once a year. Tr. 1662.

3    Substantial evidence supports the ALJ’s findings. Since the alleged onset date, Plaintiff sought

4    care for headaches only once in 2011, twice in 2013, once in 2014, and once in 2016, when her

5    provider concluded the “mild” and “diminishing” head pain was due to hitting her head a few

6    days before. Tr. 2493-95; see Tr. 1657-58. Each time, Plaintiff was given or prescribed

7    medication and did not report further symptoms. Tr. 1221, 1520, 1518, 2290-91, 2495. In 2018

8    Plaintiff told her provider she “hasn’t had a lasting [headache] for about 2 years.” Tr. 3023. The

9    ALJ reasonably found Plaintiff’s testimony of migraines multiple times a week was contradicted

10   by the medical evidence of infrequent migraine reports. “Contradiction with the medical record

11   is a sufficient basis for rejecting a claimant’s subjective testimony.” Carmickle, 533 F.3d at

12   1161.

13           Plaintiff argues the severity of an impairment cannot be determined from the timing and

14   frequency of treatment, providing the example of an amputee for whom no further treatment is

15   available. Migraines, however, are very different from loss of limb, and can be treated with

16   ongoing care. The lack of ongoing treatment, and successful resolution of symptoms with

17   treatment, are substantial evidence supporting the ALJ’s determination migraines did not require

18   further limitations in the RFC.

19           An “unexplained or inadequately explained failure” to seek treatment or follow

20   prescribed treatment can be a valid reason to discount a claimant’s testimony, but an ALJ must

21   consider a claimant’s proffered reasons. Trevizo, 871 F.3d at 679-80. Plaintiff argues the ALJ

22   erred by ignoring her testimony she could not afford medication to treat her migraines, but the

23   record shows she did have migraine medication during the relevant period. See, e.g., Tr. 1221,



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 6
                 Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 7 of 8




1    1517. The parties dispute whether Plaintiff testified she could not afford any medication or only

2    one very expensive blood thinner. Even if Plaintiff testified she could not afford migraine

3    medication at the time of the hearing, her testimony would not undermine the ALJ’s conclusion

4    her migraines were adequately treated throughout the bulk of the record. Impairments that can

5    be “controlled effectively” by medication or treatment are not considered disabling for purposes

6    of determining eligibility for Social Security benefits. See Warre v. Comm’r of Soc. Sec. Admin.,

7    439 F.3d 1001, 1006 (9th Cir. 2006). Lack of treatment and conflict with medical evidence were

8    clear and convincing reasons to discount Plaintiff’s migraine testimony.

9           3.       Separation of Powers

10          The Commissioner concedes the ALJ erred by stating treating physician “Dr. Egan

11   assessed claimant’s problem as benign….” Tr. 1657. The Commissioner contends the error was

12   harmless because the ALJ provided other reasons for his assessment of Plaintiff’s migraines.

13   Plaintiff argues, based on the separation of powers under the U.S. Constitution, the error cannot

14   be harmless because it violates the previous court remand order. Plaintiff offers no reason why

15   separation of powers prohibits this court from assessing errors in following a court remand order

16   for harmlessness just like other errors. This court will not create arguments on Plaintiff’s behalf.

17   See Indep. Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003). Because the ALJ

18   reasonably relied on evidence of minimal and effective treatment, inclusion of this erroneous

19   reason was harmless.

20          The Court concludes the ALJ did not harmfully err in analyzing Plaintiff’s migraines.

21   C.     Irritable Bowel Syndrome

22          The ALJ discounted Plaintiff’s IBS testimony based on inconsistent statements. In

23   February 2018 Plaintiff told her provider she had two to three bowel movements on a good day



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 7
              Case 3:20-cv-05302-BAT Document 26 Filed 11/23/20 Page 8 of 8




1    and eight or more on a bad day. Tr. 2787. This was inconsistent with her testimony she used the

2    bathroom three to four times per hour on a good day, and 14 to 16 times on a bad day. Tr. 1705.

3           Plaintiff argues the ALJ therefore should have accepted the lower number, of about eight

4    bowel movements per day on a bad day. However, when faced with inconsistent statements, an

5    ALJ is not required to accept either. Cf. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.

6    2001) (inconsistent statements are a valid reason to discount claimant testimony). Inconsistent

7    statements were a clear and convincing reason to discount Plaintiff’s statements about bathroom

8    use frequency.

9           The Court concludes the ALJ did not err in evaluating Plaintiff’s IBS testimony.

10                                           CONCLUSION

11          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

12   DISMISSED with prejudice.

13          DATED this 23rd day of November, 2020.

14

15                                                               A
                                                         BRIAN A. TSUCHIDA
16                                                       Chief United States Magistrate Judge

17

18

19

20

21

22

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 8
